Citation Nr: 0918875	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-19 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for left knee 
scar.


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1973 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.



FINDING OF FACT

The Veteran's left knee scar is not painful, does not exceed 
six square inches, is stable, does not inhibit movement or 
use, or adhere to the underlying tissue.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
the left knee scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify described above was satisfied by way 
of a letter sent to the Veteran in May 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  This letter also provided notice 
regarding how disability ratings and effective dates are 
assigned if service connection is awarded.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran is challenging the initial rating assigned 
following the grant of service connection for his left knee 
scar.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no 
further statutory notice is needed.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment records from Dr. B.B. and Dr. C.P. from January 
2008 to August 2008.  The Veteran was afforded VA medical 
examinations of his left knee scar; in August 2006 and in 
July 2008

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



II.  Higher Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

When an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was granted service connection for his left knee 
scar in the currently appealed October 2006 RO decision.  A 
noncompensable rating was assigned pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, which provides that scars can 
be rated on limitation of function of the affected part.  The 
Veteran appeals this initial rating and contends that the 
disability is more severe than contemplated by a 
noncompensable rating.  

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10 percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. 
§ 4.118.  
 
Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq.cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7801 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  
38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118. 

During the pendency of the appeal, the rating schedule for 
evaluating scars was revised and amended.  See 73 Fed. Reg. 
54,708-12 (Sept. 23, 2008).  The effective date of the 
revisions is October 23, 2008, and the revised criteria apply 
to all applications for benefits received by VA on or after 
that date.  Because the Veteran's claim was received prior to 
October 23, 2008, the revised criteria are not applicable.  
The Board notes that the amendment allows for a Veteran to 
request a review of a scar disability under the revised 
criteria irrespective of whether the Veteran's disability has 
increased since the last review.  Id.  No such request has 
been received.

In August 2006 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The Veteran was noted to have a 
surgical scar on the anterior of his left knee.  The examiner 
stated that the scar was seven inches long and one-eighth 
inch wide.  The examiner did not see any evidence of 
infection and the scar was well healed.  There were no 
underlying tissue adhesions.  The Veteran did not experience 
pain on palpitation of the scar, but stated that the scar 
felt numb.  The examiner did not report any skin 
abnormalities and noted that the scar was stable without any 
breakdown of the skin.  The scar did not have any elevations 
or depressions and the examiner did not notice any defects.  
The examiner stated that it was a very superficial scar 
without any underlying soft tissue damage.  The scar was 
slightly hypopigmented compared to the surrounding skin, but 
the examiner stated that was a natural occurrence of a scar.  
The examiner stated that the scar did not cause any 
limitation of motion or function and there was no 
disfigurement.  The examiner's impression was that it was a 
well healed surgical scar without any residuals.

In July 2008 the Veteran was afforded another VA C&P 
examination.  The Veteran reported that his scar was not 
painful.  He told the examiner that the scar occasionally got 
very red, but not tender, inflamed, or hot.  The Veteran 
complained of numbness in the scar and for three millimeters 
on either side of the scar.  The Veteran stated that the scar 
did not impair his work driving a truck.  The examiner noted 
that the scar was not swollen, deformed, or attached to the 
subcutaneous tissue.  The scar was stable with no signs of 
current or past infection.  The examiner did not find edema 
or keloid formation.  The examiner stated that the scar did 
not inhibit function or motion.  Additionally he noted that 
the scar did not involve the head or face area.  The examiner 
diagnosed the Veteran with a well healed surgical scar on the 
anterior of the left knee that was nonpainful.

In light of the evidence, the Board finds that an initial 
compensable rating for the left knee scar is not warranted.  
The Veteran's scar does not meet any of the criteria for a 
compensable evaluation under the diagnostic codes discussed 
above.  The scar is not painful, does not exceed six square 
inches, is stable, and does not inhibit movement or use of 
the left knee.  Although the Veteran claims that the scar is 
numb, numbness is not a compensable criterion under the 
diagnostic codes.  As such, the Veteran is not entitled to an 
initial compensable rating for his left knee scar.  

The Board has considered Diagnostic Code 7800; however, as 
the Veteran's scar does not involve disfigurement of the 
face, head, or neck, the Board finds it inapplicable.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an initial 
compensable rating for the Veteran's left knee scar, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disability reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extraschedular basis, 
and indeed, neither the Veteran nor his representative have 
identified any exceptional or unusual disability factors. 
 See 38 C.F.R. § 3.321.  The Board observes that there is no 
showing the disability results in marked interference with 
employment.  His disability has not required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Absent evidence of these factors, the criteria 
for submission for assignment of an extraschedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable rating for left knee 
scar is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


